Citation Nr: 0021658	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  97-26 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1. Whether the veteran's claim for secondary service 
connection for bilateral defective hearing is "well 
grounded".  

2. Entitlement to secondary service connection for bilateral 
defective hearing.  

3. Entitlement to compensation benefits based on the 
provisions of 38 U.S.C.A. § 1151 for low back disability 
as a result of injuries sustained in a fall during a VA 
hospitalization in March and April 1993.  

4. Entitlement to compensation benefits based on the 
provisions of 38 U.S.C.A. § 1151 for left knee disability 
as a result of injuries sustained in a fall during a VA 
hospitalization in March and April 1993.  

5. Entitlement to compensation benefits based on the 
provisions of 38 U.S.C.A. § 1151 for a left forehead scar 
as a result of injuries sustained in a fall during a VA 
hospitalization in March and April 1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from February 1944 to April 
1946.  It is noted for historical purposes that at the 
current time, the veteran has service connection for external 
nasal deformity evaluated at 20 percent disabling, sinusitis 
evaluated at 30 percent disabling and asthma evaluated at 10 
percent disabling.  In January 1977, the Board denied primary 
and secondary service connection for bilateral defective 
hearing.  The denial of secondary service connection was 
based on a determination that bilateral defective hearing was 
not caused by the veteran's service connected external nasal 
deformity.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating action by the RO 
denying service connection for bilateral defective hearing as 
secondary to service connected chronic sinusitis or the use 
of erythromycin for the treatment of sinusitis.  As such, 
this secondary service connection issue arises on a different 
basis from the above noted issue before the Board in January 
1977.  Accordingly, it will receive de nove consideration.  
In October 1997, the veteran appeared and gave testimony at 
an RO hearing before a hearing officer in regard to the issue 
of secondary service connection for bilateral defective 
hearing.  A transcript of this hearing is of record.  These 
claims for 1151 benefits were received by the RO in September 
1996.  As such, they will be considered under the law and 
regulations in effect prior to October 1, 1997, which are 
more favorable to the veteran.  

In a rating decision of December 1997 the RO denied 
entitlement to benefits under 38 U.S.C.A. § 1151 for low back 
disability, left knee disability, and a forehead scar as a 
result of injuries sustained in a fall during a VA 
hospitalization in March and April 1993.  In January 1999 the 
veteran appeared and gave testimony at a hearing before a 
hearing officer at the RO in regard to the issues of 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for low back, left knee, and a forehead scar.  A transcript 
of this hearing is of record.  

The case is before the Board for appellate consideration at 
this time.  For reasons made evident below, all the issues 
certified for appeal, with the exception of whether the 
veteran's claim for entitlement to secondary service 
connection for bilateral defective hearing, will be discussed 
in the remand section of this decision.  


FINDING OF FACT

The veteran's claim for secondary service connection for 
bilateral defective hearing is plausible.  


CONCLUSION OF LAW

The veteran has submitted a well grounded claim for secondary 
service connection for bilateral defective hearing.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION


In a rating decision of June 1946, service connection was 
granted for the residuals of a postoperative submucosal nasal 
resection.  VA clinical records reflect outpatient treatment 
and periods of hospitalization for sinusitis since the late 
1940s.  During a VA hospitalization from February to June 
1953 for the treatment and evaluation of a seizure disorder, 
the veteran was noted to complain of a "clicking" and 
deafness in the right ear.  A diagnosis of chronic moderate 
sinusitis was rendered at the time of discharge from this 
period of hospitalization.  After a VA hospitalization from 
March to July 1966, the discharge diagnoses included sensory 
neural deafness due to unknown cause.  A VA audiometric 
evaluation in May 1968 revealed pure tone thresholds of 5, 
10, 15, and 75 decibels in the right ear and 5, 5, 20 and 70 
decibels in the left ear at 500, 1000, 2000, and 4000 Hertz.  
VA clinical records indicate that the veteran has been 
prescribed Erythromycin for chronic sinusitis since at least 
January 1975.  

In an April 1995 statement John C. Querci, M.D., stated that 
the veteran had a hearing loss due to chronic sinusitis and 
Eustachian tube dysfunction.  In a June 1995 statement, this 
physician said that the veteran's hearing loss was definitely 
due to sinusitis.  

A VA audiometric evaluation of January 1996 revealed pure 
tone thresholds of 20, 50, 70, 80, and 90 decibels in the 
right ear and 45, 50, 70, 75, and 90 decibels in the left ear 
at 500, 1000, 2000, 3000, and 4000 Hertz.  Discrimination 
ability was 68 percent in the right ear and 40 percent in the 
left ear.  The audiologist said that the veteran displayed a 
moderate to severe mid to high frequency sensorineural 
hearing loss in the right ear with the low frequencies being 
within normal limits.  The presence of an air bone gap was 
noted.  The left ear displayed mild to profound sloping 
sensorineural hearing loss.  It was also said that the 
conductive component in the right ear could be attributable 
to the sinusitis.  

After VA nose and sinus examination in January 1996, the 
examiner believed that the veteran had chronic paranasal 
sinusitis, hypacusis, and tinnitus.  He said, however, that 
he could not relate the hearing loss to sinusitis except that 
the use of antimicrobial agents in the past may have had 
otologic potential which resulted in sensorineural hearing 
loss.  

After an April 1996 VA ear nose, and throat evaluation, it 
was noted that the veteran had been taking one gram of 
erythromycin a day for sinus infection and at times a half 
gram over many months and years during the previous 20 years.  
The impression was sensorineural high frequency hearing loss 
and tinnitus.  The examining physician believed that the 
veteran's sensorineural hearing loss was possibly related to 
erythromycin use but erythromycin ototoxicity is usually due 
to high dose treatment and is usually temporary.  

In an October 1997 statement, Michael A. Olenginski, D.O., 
stated essentially that the veteran had mild to severe right-
sided sensorineural hearing loss and a moderate to severe 
left-sided sensorineural hearing loss.  It was reported that 
the veteran had had significant hearing loss since 1951 when 
he underwent reconstructive nasal surgery.  Doctor Olenginski 
believed that the veteran might have suffered this hearing 
loss because of the use of ototoxic (antimicrobial) drugs 
during the 1951 procedure.  

During an October 1997 hearing at the RO the veteran said 
that he had had a hearing loss ever since surgery performed 
at the VA medical facility in the Bronx during 1951.  He said 
that he had been using hearing aids since the early 1980s.  
He said that he has frequent sinus problems and constant 
ringing in the ears.  He said that he received weekly 
treatment for his sinus and hearing problems at the VA 
medical center in Wilkes Barre, Pennsylvania.  

The veteran has asserted that he now has a bilateral 
sensorineural hearing loss as a result of either his service 
connected sinusitis or due to long term use of Erythromycin 
for the treatment of his sinusitis.  

Under the applicable criteria, secondary service connection 
may be granted for a disability which is proximately due to 
or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (a).  Also, the United States Court of 
Appeals for Veterans Claims (known as the United Stated Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court") has held that secondary service connection on 
the basis of aggravation is permitted under 38 C.F.R. 
§ 3.310, and compensation is also payable for the degree of 
aggravation of a nonservice-connected disability caused by a 
service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The threshold question in regard to the issue of secondary 
service connection for bilateral defective hearing is whether 
the veteran has met his burden of submitting evidence of a 
well-grounded (i.e., plausible) claim of secondary service 
connection for this disability.  If not, the veteran's claim 
must fail and there is no duty to assist him in the 
development of this claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, the Board finds that the veteran has submitted 
evidence sufficient to establish a well-grounded for 
secondary service connection for bilateral defective hearing.  

The Court has held that the veteran must submit evidence, not 
just allegations, in order for a claim to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
When, as in this case, the issues involve questions of 
medical diagnosis or causation, medical evidence is required 
to make the claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Lay statements from the veteran regarding 
questions of medical diagnosis and causation are not 
sufficient to establish a well-grounded claim, as he is not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In addition, the evidence must 
demonstrate that the veteran currently has a disability.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Accordingly, for a claim for secondary service connection for 
a disorder to be well grounded, there must be medical 
evidence that a service connected disability, caused or 
aggravated another existing disability.  

The evidence of record indicates that the veteran currently 
has significant bilateral sensorineural hearing loss in both 
ears.  The record also contains several statements from both 
private and VA doctors which indicate at least a possibility 
that the veteran's bilateral defective hearing is due to 
either his service connected sinusitis or the use of 
erythromycin in its treatment.  Since that is the case, the 
Board finds that the veteran has submitted a well grounded 
claim for secondary service connection for bilateral 
defective hearing.  


ORDER

A well grounded claim for secondary service connection for 
bilateral defective hearing having been submitted, the appeal 
is to this extent granted.  


REMAND

Since it has been determined in the above decision that the 
veteran's claim for secondary service connection for 
bilateral defective hearing is well grounded, the VA has a 
duty to assist the veteran in the development of this claim.  
38 U.S.C.A. § 5107(a).  As noted in the above decision, the 
veteran has asserted that he his hearing has been diminished 
ever since a hospitalization at the VA hospital in the Bronx, 
New York, during which he underwent nasal surgery.  The 
record contains a hospital summary indicating hospitalization 
at the VA hospital in the Bronx in November and December 
1950, during which the veteran underwent a rhinoplasty. Given 
the veteran's assertions during his October 1997 RO hearing 
and given the October 1997 statement from Michael A. 
Olenginski, D.O., the Board believes that an attempt should 
be made to obtain the complete clinical record of the 
veteran's VA hospitalization of November and December 1950 at 
the Bronx VA Hospital along with any records of subsequent 
outpatient treatment at the Bronx VA hospital.  It is also 
noted that the veteran has reported considerable outpatient 
treatment and a period of hospitalization in 1993 for 
sinusitis at the VA facility at Wilkes Barre, Pennsylvania.  
He has also said that he has prescribed erythromycin for 
sinusitis at this facility for over 20 years.  It is not 
clear from the record that all clinical records reflecting 
this treatment are in the claims folder and such should be 
obtained prior to consideration of the veteran's claim for 
secondary service connection for bilateral defective hearing.  
In addition, the Board believes that a further VA examination 
by an otolaryngologist is in order to determine the etiology 
of the veteran's current bilateral defective hearing. 

In regard to his claims for benefits under the provisions of 
38 U.S.C.A. § 1151 for low back disability, left knee 
disability, and a forehead scar, the veteran has asserted 
that he fell during the night of either April 12 or April 13, 
1993, while an inpatient at the VA facility in Wilkes Barre, 
Pennsylvania, and as a result sustained disability to his low 
back and left knee and a scar on the left side of his 
forehead.  

Facial photographs of the veteran taken during a VA medical 
examination in January 1976 reveal a raised scar over the 
left eyebrow and scarring over the bridge of the veteran's 
nose.  A review of the record also reveals treatment 
beginning in the mid 1980s for complaints of left knee pain.  
A June 1984 X-ray of the left knee showed minimal 
osteoarthritis changes with narrowing of the joint space and 
hypertrophic spurring in the patella.  Following a motor 
vehicle accident in December 1985, an X-ray of the 
lumbosacral spine showed minimal narrowing at the L5 level. 

On March 22, 1993, the veteran was seen as outpatient for 
complaints of left knee pain An X-ray was said to show early 
degenerative joint disease of the knee.  The veteran was 
provided a knee brace and knee exercises.  He was to be seen 
again in 6 months.  The available VA clinical records 
documenting the veteran's VA hospitalization from March 31, 
1993 to April 14, 1993 reveal discharge diagnoses which 
included degenerative joint disease involving the left knee 
joint.  A past medical history of degenerative joint disease, 
especially involving the left knee joint, was reported.  The 
available records of the hospitalization contain no reference 
to the veteran sustaining any fall or injuries to the left 
knee, low back, or left eyebrow.  There is, however, a copy 
of a physical therapy note dated April 14, 1993, which states 
that the veteran was to therapy for degenerative joint 
disease of the left knee, twice weekly for 4 months.  On May 
3, 1993 the veteran reported that he had "twisted" his left 
knee on the previous day.  On May 7, 1993 the veteran was 
seen with complaints of increased swelling in the left knee 
and it was reported that he had no recall of "re-injury".  
A further copy of a physical therapy note dated May 10, 1993 
refers to treatment for degenerative joint disease of the 
"right" knee since April 14, 1993.  

On May 28, 1993, the veteran was again seen by the VA as an 
outpatient and at that time he reported that he fell over an 
IV stand and struck his back against his bed while an 
inpatient at the hospital in April 1993.  He said that the 
incident happened on the day prior to his discharge.  When 
seen as an outpatient in March 1994, the veteran was noted to 
request new knee and back braces.  A copy of a VA Request for 
Prosthetic Services (VA Form 10-2431) dated in March 1994 
refers to a low back brace and a knee brace for the treatment 
of residuals of a back trauma.  In April 1994 it was noted 
that the veteran complained of chronic left knee pain and 
chronic lower back pain on the left.  It was noted that he 
persistently interjected a story about a fall in the hospital 
one year earlier.  

In a December 1994 statement a VA physician stated that he 
had seen the veteran for the first time and that there was no 
chart which showed why the veteran was being seen in 
orthopedics.  The doctor said that after the veteran had 
left, a "second chart" was received which showed that the 
veteran apparently had an accident during an April 1993 
hospitalization and was being treated for left knee and low 
back pain.  Reference was made to a 1993 X-ray of the back 
and an April 1993 X-ray of the left knee, both of which were 
said to show a great deal of osteoarthritis.  (The reports of 
these X-rays are not currently in the claims folder).  

When seen by the VA for physical therapy in May 1995, the 
veteran referred to signing papers that he would not sue the 
hospital because of his April 1993 fall.  A copy of a June 
1995 request for prosthetic services at a VA hospital is of 
record which states that the veteran was eligible for such 
services due to back and knee injuries sustained in a 1993 
fall while hospitalized.  

A statement written on a VA medical progress note form by one 
or more people including the veteran is to the effect that 
the veteran had reported that he fell on April 12, 1993.  The 
veteran was found standing by a sink in the dark and an IV 
pole was on the floor.  It was said that the IV had come out 
and that there was blood.  

In a December 1995 letter from the Wilkes Barre, Pennsylvania 
VA Medical Center it was stated that there was no record of a 
fall or injury in the chart of the veteran's hospitalization 
in March and April 1993.  It was said that the record shows 
that the veteran was seen on May 28, 1993 for treatment of 
injuries that the veteran reported had occurred during the 
previous admission.  In addition, it was stated that the 
involved staff remembered the incident and that an accident 
report was not filed because no injuries were reported or 
seen.  This so called letter then is cut off in the middle of 
the page without a signature.  The bottom portion of the page 
contains handwritten annotations by the veteran.  

On VA medical examination in December 1998 the veteran gave a 
history of an accident during a VA hospitalization in April 
1993 in which he fell and was struck by an IV stand which cut 
him on the forehead.  For reasons not entirely clear to the 
examiner, it was elected not to close the cut on the 
veteran's forehead and a scar resulted.  Evaluation revealed 
roughly linear scar on the left forehead, above the eyebrow.  
The scar was described as somewhat hypopigmented, slightly 
tender, and moderately disfiguring.  

For claims filed prior to October 1, 1997, 38 U.S.C.A. § 1151 
provides, in pertinent part, that where any veteran shall 
have suffered an injury, or an aggravation of an injury, as a 
result of hospitalization, medical or surgical treatment, not 
the result of the veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or 
death, compensation shall be awarded in the same manner as if 
such disability or death was service connected.  

The regulation implementing that statute, 38 C.F.R. § 3.358, 
provides, in pertinent part, that in determining if 
additional disability exists, the beneficiary's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
for the continuance or natural progress of disease or 
injuries for which the hospitalization, etc., was authorized.  
In determining whether such additional disability resulted 
from disease or injury or an aggravation of an existing 
disease or injury suffered as the result of hospitalization, 
medical or surgical treatment, it will be necessary to show 
that the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincident therewith.  38 C.F.R. 
§ 3.358(b), (c)(1).  38 C.F.R. § 3.358(c)(3) (1996) provides 
as follows:  

Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary consequences" 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.  

The Board notes that many of the VA clinical records 
reflecting treatment and/or hospitalizations from the 1980s 
to the VA hospitalization of March and April 1993 appear to 
be incomplete.  For example, the December 1985 X-ray report 
of the veteran's lumbar spine suggests that the veteran was 
hospitalized for injuries sustained in a motor vehicle 
accident at that time, but no further clinical documentation 
in regard to this episode is in the claims folder.  It also 
appears that all clinical records reflecting treatment for 
the veteran's left knee disability prior to 1993 are not of 
record.  Moreover much of the clinical documentation is not 
filed in chronological order and, in some cases, such as the 
veteran's physical therapy treatment for left knee complaints 
on April 14, 1993, it is not possible to distinguish those 
clinical records which reflect the VA hospitalization of 
March and April 1993 from those which reflect outpatient 
treatment.  Additionally, it appears that the clinical 
records reflecting the veteran's VA hospitalization of March 
and April 1993 are incomplete.  We note in this regard, that 
the copies of the records available do not include any 
nurse's notes, which are of particular importance in this 
case given the veteran's contentions.  We also note that the 
reference to a "second chart" contained in the December 
1994 statement by a VA physician also suggests that 
additional records of the Veteran's VA hospitalization in 
March and April 1993 may be available.  

In view of the above, the Board cannot now ascertain whether 
the veteran's claims for compensation benefits under 
38 U.S.C.A. § 1151 for low back and left knee disabilities 
and for a forehead scar are well grounded.  A complete record 
of the relevant VA medical treatment is as crucial to a claim 
for benefits under 38 U.S.C.A. § 1151 as the service medical 
records are to a claim for primary service connection.  See 
Hayre v. West 188 F. 3d 1327 (Fed. Cir. 1999).  

In view of the above, this case is REMANDED to the RO for the 
following actions:  


1. The RO should obtain the complete 
original VA hospital clinical records 
of the veteran's hospitalization of 
November and December 1950 at the 
Bronx VA Hospital along with any 
original outpatient treatment records 
of subsequent outpatient treatment at 
the Bronx VA hospital.  All records 
obtained should be associated with the 
claims folder.  

2. The RO should obtain all volumes of 
the veteran's complete original VA 
hospital clinical records folder from 
the VA Medical Center in Wilkes Barre, 
Pennsylvania and all volumes of the 
complete original VA outpatient 
treatment records at that VA facility.  
All records obtain should be 
associated with the claims folder.  

3. The veteran should be afforded a VA 
examination by an otolaryngologist to 
determine the etiology of his 
bilateral defective hearing.  The 
claims folder must be made available 
to the examiner so that the relevant 
clinical records can be reviewed in 
detail and the examiner should state 
that he has reviewed the claims folder 
in his examination report.  At the 
conclusion of the examination, and 
after a careful review of the claims 
folder the examining physician should 
express a medical opinion as to 
whether it is at least as likely as 
not that the veteran's bilateral 
hearing loss was caused by or 
aggravated by his service connected 
sinusitis or the medication provided 
for the treatment of sinusitis.  

4. Then, the RO should review the 
veteran's claims.  If the benefits 
sought are not granted. The veteran 
and his representative should be 
provided a supplemental statement of 
the case in regard to these issues and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for its further 
appellate consideration, if otherwise 
appropriate.  

No action is required of the veteran until he is so informed.  
The purpose of this remand is to obtain additional clarifying 
clinical evidence.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.





		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 


